DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 08/20/2019, No Claims have been cancelled, and Claims 1-10 and newly added Claims 11-12 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A closing element” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5: the term “de-vice” is suggested to read “device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “wherein at least two integrated sensors of the closing element….and the at least two integrated sensors include the at least one integrated sensor” renders the claim indefinite because, the way the limitation is currently written, it is unclear whether the two integrated sensors of the closing element further define the at least one integrated sensor” or if “the at least two integrated sensors themselves include another at least one integrated sensor”. It is the Examiner’s position that Applicant is attempting to claim “wherein the at least one integrated sensor of the closing element comprises at least two integrated sensors designed for detecting a time-dependent pressure”.
Regarding Claim 3, the limitation “wherein the closing element has at least one pressure sensor that detects a pressure on a first outer side of the closing element” renders the claim indefinite because it is unclear whether the pressure sensor is part of the “at least one integrated sensor of Claim 1” or if “the at least one pressure sensor” is part of the “at least two integrated sensors of Claim 2” or if the “at least one pressure sensor is a further sensor different than those claimed in Claims 1 or 2. Furthermore, it is unclear whether the “a pressure on a first outer side” refers to the “time dependent pressure” of Claim 2 or if the pressure claimed in Claim 3 is a different pressure. As best understood by the Examiner, this limitation is suggested to read “wherein the at least two integrated sensors comprise at least one pressure sensor that detects pressure on a first outer side of the closing element”.
Regarding Claim 4, the limitation “the closing element has at least two sensors for detecting voltage” renders the claim indefinite because it is unclear whether the two sensors claimed refer to the “at least one integrated sensor” or whether the two sensors claimed are separate from the at least one integrated sensor of Claim 1. As best understood by the Examiner, this limitation is suggested to read “wherein the at least one integrated sensor comprises at least two sensors for detecting a voltage”.
Regarding Claim 5, the limitation “wherein at least two sensors integrated into it may be connected to a control or monitoring device directly or by means of a preprocessing device integrated into the closing device, in particular into the closing element, by means of a preprocessing device integrated into the closing device, by means of a cable of non-wired transmission device” renders the claim indefinite. Its unclear whether the two sensors further define the “at least one integrated sensor” or a separate sensor. This claim is suggested to read “wherein the at least one integrated sensor comprises at least two sensors which may be connected to a control or monitoring device directly, by means of a preprocessing device integrated into the closing element, by means of a preprocessing device integrated into the closing device, or by means of a cable of non-wired transmission device”.
Regarding Claim 6, the limitation “wherein at least two sensors may be connected to an energy storage element that is either implanted in the body of the patient or is provided outside the body of the patient” renders the claim indefinite because it is unclear whether the claimed at least two sensors further define the “at least one integrated sensor” recited in Claim 1. As best understood by the Examiner, this limitation is suggested to read “wherein the at least one integrated sensor comprises at least two sensors connected to an energy storage…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braido (PGPub 2016/0045165).
Regarding Claim 1, Braido teaches a closing device for an opening in the heart of a patient (Paragraph 0142-0143), the closing device comprising: 
a ring (2020) that can be fastened to the body tissue of the heart in a region of the opening (Paragraph 143), the ring (2020) having a ring opening (Figure 17E but also see Figure 18; and 
a closing element (2030) that can be inserted into the ring opening in order to close the ring opening (Figure 17E), wherein the closing element (2030) has at least one integrated sensor (Sen1; Figure 17E; Paragraph 0143).
Regarding Claim 2, Braido teaches the closing device according to claim 1, wherein at least two integrated sensors (2100’ and 2200’ Figure 17G) of the closing element (2030) are designed for detecting a time-dependent pressure, and the at least two integrated sensors include the at least one integrated sensor (Paragraph 0144-0145).
Regarding Claim 3, Braido teaches the closing device according to claim 2, wherein the closing element has at least one pressure sensor (2100’) that detects a pressure on a first outer side of the closing element (Figure 17G).
Regarding Claim 4, Braido teaches the closing device according to claim 1, wherein the closing element has at least two sensors (2100’ and 2200’) for detecting a voltage signal (Paragraph 0105).
Regarding Claim 5, Braido teaches the closing device according to claim 1, wherein at least two sensors (2100’ and 2200’) integrated into it may be connected to a control or monitoring device, directly or by means of a preprocessing device integrated into the closing device, in particular into the closing element, by means of a cable or a non-wired transmission device (Paragraph 0105).
Regarding Claim 6, Braido teaches the closing device according to claim 1, wherein at least two sensors (2100’ and 2200’) may be connected to an energy storage element that is either implanted in the body of the patient or is provided outside the body of the patient (Paragraph 0108 and 0176).
Regarding Claim 7, Braido teaches the closing device according to claim 6, wherein the energy storage element is integrated into the closing element or into an implantable/implanted control or monitoring device or is implanted as a module in the body of the patient (Paragraph 0176-0177).
Regarding Claim 8, Braido teaches the closing device according to claim 7, wherein the energy storage element is designed and arranged such that it may be recharged by means of an induction device arranged outside of the body of the patient (Paragraph 0176).
Regarding Claim 11, Braido teaches the closing device according to claim 3, wherein the closing element has a second pressure sensor (2200’; Figure 17G) that detects a pressure on a second outer side (Figure 17G), the closing element being designed such that when the closing element is in the closing position, the first outer side faces the interior of the heart and the second outer side faces the exterior of the heart (Figure 17G, the valve is implanted in the left ventricle, then the interpretation of the first and second sensor can be switched such that the first sensor is 2200’ and the second sensor is 2100’).
Regarding Claim 9, Braido teaches an implantable device having comprising: 
a closing device (2000) for an opening in the heart of a patient, the closing device including a ring (2020) and a closing element (2030) (Figure 17G), wherein the ring (2020) can be fastened to the body tissue of the heart in a region of the opening (Paragraph 0143), the ring has a ring opening (see Figure 18A for illustration of the opening), and the closing element (2030) can be inserted into the ring opening in order to close the ring opening (Figure 17G), wherein the closing element has at least one integrated sensor (2100’); and 
an energy storage element, a monitoring device, and/or a control device (Paragraph 0176).
Regarding Claim 10, Braido teaches a method for operating an implantable device (Paragraph 0173), the implantable device including a closing device (2000) for an opening in the heart of a patient, the closing device (2000) including a ring (2020) and a closing element (2030; Figure 17E), wherein the ring (2020) can be fastened to the body tissue of the heart in a region of the opening (Paragraph 0143), the ring has a ring opening (See Figure 18A for illustration), and the closing element (2030) can be inserted into the ring opening in order to close the ring opening (Figure 17E), wherein the closing element (2030) includes at least one pressure sensor (SEN1) implanted into the closing element, the method comprising: 
measuring, by the at least one pressure sensor, a pressure curve in a heart ventricle (Paragraph 0168-0171 and 0174); and 
determining an end diastolic filling pressure from the measured pressure curve (Paragraph 0169-0172).
Regarding Claim 12, Braido teaches the method of claim 10, wherein the heart ventricle is a left ventricle (Paragraph 0171).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771